Citation Nr: 1739597	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.

2.  Entitlement to an increased rating for cold injury residuals, left foot, evaluated as noncompensable prior to April 3, 2012, and as 30 percent disabling thereafter.

3.  Entitlement to an increased rating for cold injury residuals, right foot, evaluated as noncompensable prior to April 3, 2012, and as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1983 and from March 1985 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for stomach ulcers and granted entitlement to service connection for bilateral trench foot and assigned a noncompensable rating effective from September 9, 2011.  Thereafter, in a July 2012 rating decision, the RO continued the noncompensable rating for bilateral trench foot, confirmed and continued the previous denial of entitlement to service connection for stomach ulcers, and denied entitlement to service connection for bilateral lower extremity peripheral neuropathy associated with bilateral trench foot.  The Veteran timely perfected an appeal of these issues.  See October 2012 Notice of Disagreement (NOD); December 2012 Statement of the Case (SOC); January 2013 VA Form 9.

In an October 2016 rating decision, the RO increased the evaluations for trench foot to 30 percent for each foot, effective from April 3, 2012.  The RO noted that this was the maximum schedular rating allowed under 38 C.F.R. § 4.110, Diagnostic Code 7122 for cold injury residuals.  As such, the RO determined that "[t]his evaluation satisfies this issue on appeal."  Here, however, the Veteran's appeal ultimately arises from the March 2012 rating decision granting entitlement to service connection for bilateral trench foot.  The more recent rating decision in October 2016, which increased the ratings from noncompensable to 30 percent effective from April 3, 2012, simply granted a staged rating for the disability.  A Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38   (1993).  In this case, the Veteran has continued to prosecute his appeal for higher ratings following the initial grant of service connection.  Thus, despite the RO's determination to the contrary, because the maximum schedular disability rating was not awarded effective from the initial date that service connection was awarded, September 9, 2011, these matters are still on appeal and, in turn, have been characterized as set forth on the front page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The October 2016 rating decision also granted entitlement to service connection for bilateral lower extremity peripheral neuropathy associated with bilateral trench foot.  Where a claim for service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To date, the Veteran has not filed a second NOD with regard to the issue of bilateral lower extremity peripheral neuropathy, so it is no longer before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  Chronic peptic ulcer disease was initially manifested during active service.

2.  For the entire period on appeal, the Veteran's service-connected cold injury residuals, left foot, was manifested by pain, numbness, and cold sensitivity, as well as nail abnormalities and locally impaired sensation.

3.  For the entire period on appeal, the Veteran's service-connected cold injury residuals, right foot, was manifested by pain, numbness, and cold sensitivity, as well as nail abnormalities and locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peptic ulcer disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for a 30 percent rating, but not higher, for cold injury residuals, left foot, have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2016).

3.  The criteria for a 30 percent rating, but not higher, for cold injury residuals, right foot, have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant entitlement to service connection for peptic ulcer disease is fully favorable, no further action is required to comply with the VCAA and implementing regulations with respect to that issue.

Regarding the increased rating issues, VA's duty to notify was satisfied by a letter sent in November 2011, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran has been medically evaluated in conjunction with this claim on three separate occasions.  Additionally, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that service connection for peptic ulcer disease is warranted because he was initially diagnosed with peptic ulcer disease during active service and has experienced recurrent symptoms until the present day.

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Peptic ulcer disease is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

During the Veteran's March 1985 enlistment examination, the Veteran's stomach was evaluated as clinically normal, and he reported being in excellent health and denied a history of stomach or intestinal problems.  

An April 1985 service treatment record shows that the Veteran complained of epigastric pains, and he was diagnosed with gastritis.  In November 1985, the Veteran complained of stomach pain and vomiting.  He was diagnosed with gastroenteritis.  Later that same month, the Veteran reported continuing stomach pain, and he denied a history of peptic ulcer disease.  A December 1985 upper GI (UGI) series showed an active duodenal ulcer in the midportion of the bulb.  In August 1986, the Veteran was treated for stomach cramps.  The treating physician assistant noted that the December 1985 UGI showed an active duodenal ulcer and that the Veteran received no treatment or follow-up after the UGI series.  The impression was probable ulcer.

A March 1987 service treatment record shows that the Veteran reported a two-week history of stomach pains and vomiting.  He indicated that he was taking Tagamet as needed.  The assessment was peptic ulcer disease.  An April 1987 UGI series showed that "[t]he bulb was markedly deformed and there is at least one small, 1.0 mm ulcer crater seen near its apex."  

An October 1988 service treatment record shows that the Veteran was seen for epigastric pain and vomiting.  He was diagnosed with "recurrent duodenal ulcer."  In November 1988, the Veteran was seen for a gastroenterology consultation.  He reported a history of duodenal ulcer first diagnosed by UGI series and treated successfully with Tagamet.  The Veteran indicated that he was symptom free for one year, but his symptoms returned, and Tagamet again controlled his symptoms for six months.  He reported current symptoms since September 1988.  The assessment was history of peptic ulcer disease with an exacerbation of symptoms.  

A February 1989 service treatment record shows that the Veteran reported a return of symptoms.  The impression was duodenal ulcer with intermittent symptoms in spite of H2 blockers.  A March 1989 EGD showed "severe erosive duodenitis" with posterior bulb duodenal ulcer.  A March 1989 gastric biopsy showed mild chronic inflammation of the lamina propria.  The final impression was recurrent peptic ulcer disease manifested by duodenal ulcer.  

March 1990 service treatment records show that the Veteran reported a flare-up of symptoms, including abdominal pain and vomiting blood.  An April 1990 UGI series showed an "[o]ld deformity of the duodenal cap compatible with old peptic ulcer disease."  However, no active ulcer could be identified.  The Veteran continued to complain of gastric symptoms throughout 1990 and received diagnoses of gastroenteritis (April 1990 and June 1990); peptic ulcer disease and duodenal ulcers (April 1990); gastritis (September 1990); and peptic ulcer disease with acute superimposed gastritis (December 1990).

A January 1991 UGI series showed "deformity of the duodenal bulb with acute (or chronic) duodenal ulcer evident."  The conclusion was "duodenal ulcer disease, acute and chronic."  Later in January 1991, the Veteran was diagnosed with "chronic recurrent duodenal ulcer."  A February 1991 service treatment record shows that the Veteran's epigastric pain was "much improved on current regimen."  A May 1991 service treatment record shows that the Veteran reported abdominal pain, and he was diagnosed with gastritis.  

Service treatment records from April 1992 and May 1992 show that the Veteran reported stomach pain and vomiting.  A July 1992 service treatment record shows that the Veteran reported a recurrence of stomach pain, and he requested a refill of Zantac.  The assessment was possible recurrent ulcer.

During the Veteran's July 1992 separation examination, he reported that he was taking Zantac for a peptic ulcer.  He also reported a history of stomach, liver, or intestinal trouble.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported that he was taking omeprazole daily for his ulcer condition.  The examiner indicated that the Veteran had the following signs and symptoms due to a stomach or duodenum condition: recurring episodes of severe symptoms four or more times per year lasting an average of one to nine days per episode; abdominal pain occurring less than monthly and relieved by standard ulcer therapy; and transient nausea.  However, because the Veteran was noted to be a "no-show" for an UGI series, the examiner indicated that the Veteran did not have a stomach or duodenum condition.  Consequently, the examiner did not offer an etiology opinion.

In a March 2012 statement, the Veteran reported that he was never scheduled for an UGI series.  

A June 2012 VA new patient evaluation shows that the Veteran reported a history of abdominal pain and current use of omeprazole.  He reported that he has taken medications for ulcers since service.  The assessment was "ulcer disease-upper GI/H. Pylori positive."  

The Veteran was afforded another VA examination in July 2012.  The Veteran reported being treated for an ulcer during his active military service.  He reported current symptoms of indigestion and heartburn, for which he is treated with omeprazole.  An UGI series showed "deformity of the duodenal bulb, due to chronic peptic ulcer disease without any signs of active ulceration."  The examiner indicated that the Veteran's only stomach or duodenal condition was "healed duodenal ulcer" since 1990.  The examiner also indicated that the Veteran had no signs or symptoms due to a stomach or duodenum condition.  The examiner noted that a July 2012 UGI series was "normal, with no reflux and no active peptic ulcer."  The examiner also noted that an UGI series in March 1990 showed healed ulcer with no active duodenal ulceration and that VA medical records "do no document current active peptic ulcer disease."  The examiner opined that the Veteran's claimed condition was less likely as not incurred in or caused by service because service medical records "document healing of his duodenal ulcer [and] there are no medical records in the c-file documenting active ulcer after 1990."  The examiner also noted that the July 2012 UGI series shows "no signs of active ulceration" and that "the deformity of the duodenal bulb seen on [the July 2012] upper GI represents healed duodenal ulcer."  

In an October 2012 statement, the Veteran noted that he continued to have ulcer symptoms after 1990.  The Veteran indicated that he has been taking medications to control his ulcer symptoms since service and that if he did not take medications, he "would have constant flare-ups."  In his January 2013 substantive appeal, the Veteran disagreed that his ulcers were healed.  He reported that he must take continuous medication, and he indicated that he sometimes has "severe stomach pain" and that he "cannot go two days without medication I am in so much pain."

During the May 2017 Board hearing, the Veteran testified that he has continued to have flare-ups of ulcer disease since service.  The Veteran testified that his stomach hurts every day and that if he did not take his acid medication, he would develop an ulcer.  

Analysis

Based on a careful review of the evidence, the Board finds that service connection for chronic peptic ulcer disease is warranted.

As noted above, peptic ulcer disease is included among the chronic diseases eligible for presumptive service connection in 38 C.F.R. § 3.309 (a).  See 38 C.F.R. §§ 3.303 (b), 3.307.  Specifically, with chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  

In the present case, service treatment records clearly document that the Veteran developed chronic/recurrent peptic ulcer disease in service.  As such, presumptive service connection may be warranted upon showing a subsequent manifestation of the same, unless it is clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303 (b), 3.307, and 3.309(a).

In this regard, the Board notes the Veteran's lay statements that since being diagnosed with peptic ulcer disease in service, he continues to suffer from the same symptoms intermittently, to include stomach pain and nausea.  In assessing the Veteran's lay statements, while the Board acknowledges he is competent to provide evidence regarding his lay observable symptoms, he is not competent to render a diagnosis of peptic ulcer disease or a medical opinion as to the etiology of the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent he is relaying lay observable symptoms, the Board finds his lay statements not only competent, but also credible and probative because they have been consistent with each other as well as the other evidence of record.  See e.g., January 2012 VA Examination Report (the Veteran reported recurring episodes of severe symptoms four or more times per year, abdominal pain and transient nausea); June 2012 VA Treatment Record; May 2017 Hearing Transcript.  Notwithstanding the fact he is not competent to render a diagnosis or a medical opinion regarding peptic ulcer disease, his credible lay statements certainly suggest long-term residual symptomatology associated with peptic ulcer disease, especially in light of the extensive symptomatology documented in his service treatment records.

Despite the Veteran's lay statements, the July 2012 VA examiner opined that the Veteran did not currently have active peptic ulcer disease and that the Veteran's in-service duodenal ulcer resolved by 1990.  The Board finds that the probative value of the July 2012 VA medical opinion is diminished, as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, the examiner indicated that the March 1990 UGI series showed a healed ulcer and that "there are no medical records in the c-file documenting active ulcer after 1990."  However, as noted above, a January 1991 UGI series showed "deformity of the duodenal bulb with acute (or chronic) duodenal ulcer evident," and the Veteran was diagnosed with "duodenal ulcer disease, acute and chronic."  Moreover, the Veteran reported a flare-up of symptoms in April and May 1992, just a few months before his discharge, and he was diagnosed with probable recurrent ulcer.  Thus, the examiner's determination that the Veteran's ulcer healed in March 1990 is inaccurate.  Further, although the July 2012 examiner found that "the deformity of the duodenal bulb seen on [the July 2012] upper GI represents healed duodenal ulcer," the results of the test, which were documented in VA treatment records in September 2012 by the Veteran's primary care physician, indicate that the deformity of the duodenal bulb was "due to chronic peptic ulcer disease."  Additionally, "ulcer disease" is listed as one of the Veteran's active conditions in June 2012 VA treatment records.  

While the evidence of record does not unequivocally confirm whether the Veteran's peptic ulcer disease is presently active, the Board finds there is sufficient evidence to suggest that his peptic ulcer disease has not resolved.  Further, he continues to exhibit symptoms consistent with those he exhibited in service while his peptic ulcer disease was active.  Given the documented presence of duodenal bulb deformity attributed to chronic peptic ulcer disease, as well as the Veteran's reports of current symptomatology and continuous medication, the Board finds there is sufficient evidence of a current residual disorder.  

In light of the Veteran's diagnosis of chronic peptic ulcer disease in service, his current diagnosis of chronic peptic ulcer disease, his history of continuous complaints since service, and the lack of any documented intercurrent causes, the Board finds that service connection for peptic ulcer disease is warranted on a presumptive basis.  See 38 C.F.R. § 3.303 (b), 3.307, 3.309(a).

III. Increased Rating

The Veteran contends that he is entitled to higher initial disability ratings for his service-connected cold injury residuals of the left and right feet, which are currently assigned noncompensable ratings prior to April 3, 2012, and 30 percent ratings thereafter, under C.F.R. § 4.104, Diagnostic Code 7122 (cold injury residuals).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's residuals of frostbite, left and right feet, are evaluated under DC 7122.  Pursuant to DC 7122, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there is also tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to DC 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other DCs.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122.

Note (2) to DC 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA "Foot Miscellaneous" examination in January 2012.  The examiner indicated that the Veteran had been diagnosed with trench foot in 1991.  However, the examiner did not record any current manifestations of the Veteran's cold injury residuals.  In a March 2012 rating decision, the RO granted entitlement to service connection for trench foot and assigned a noncompensable evaluation, effective from September 9, 2011, based on a diagnosed disability without compensable symptoms.  

A February 2012 private treatment record shows that the Veteran reported progressive pain in both feet, as well as some burning sensation.  On examination, the Veteran had a fungal infection around his toes.  

An April 2012 private treatment record shows that the Veteran reported bilateral foot pain, described as tenderness in the soles of the feet and generalized pain in the feet.  He was diagnosed with bilateral foot pain with secondary peripheral neuropathy.  The physician indicated that the Veteran's "foot pain is a continuation of his cold injury suffered 20 years ago in Alaska."  

A June 2012 VA treatment record shows that the Veteran reported bilateral foot problems since having trench foot in Alaska.  He reported foot pain throughout the year.  

The Veteran was afforded another VA "Foot Miscellaneous" examination in July 2012.  The examiner did not record any current manifestations of the Veteran's bilateral foot disability, other than to note that examination of the feet showed mild scaling of the skin on his feet and good capillary refill, with no documentation of tissue damage.

The Veteran was afforded a VA "Cold Injury Residuals" examination in October 2016.  The Veteran reported pain and burning with pins and needles in both feet.  On examination, the Veteran had cold sensitivity, numbness, locally impaired sensation, and nail abnormalities of both feet.  The examiner noted that the Veteran had numbness of both feet with cold sensitivity and decreased sensation and nails with fungal infection.  The examiner noted that the Veteran did not use assistive devices.  

Thereafter, in an October 2016 rating decision, the RO increased the ratings for cold injury residuals to 30 percent disabling, bilaterally, effective from April 3, 2012, based on cold sensitivity, locally impaired sensation, nail abnormalities, numbness, and pain.  In the rating decision, the RO indicated that the foot miscellaneous examination conducted in January 2012 was "inadequate because it is on the wrong worksheet and the examiner's comments are not valid."  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for ratings of 30 percent were met for the entire rating period.  As noted above, a maximum rating of 30 percent requires at least one of the following symptoms: arthralgia or other pain, numbness, or cold sensitivity; and additionally at least two of the following symptoms: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  Here, the evidence of record shows that the Veteran has had symptoms of pain, as well as mild nail abnormalities and locally impaired sensation, for the entire period on appeal.  

Accordingly, and resolving all reasonable doubt in the Veteran's favor, a 30 percent evaluation for each foot is warranted prior to April 3, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

By way of this decision, the Veteran has been assigned 30 percent disability ratings under Diagnostic Code 7122 for his bilateral cold injury residuals throughout the appeal period.  The assigned 30 percent disability rating is the highest schedular rating available under this Diagnostic Code.  

A higher, 40 percent, rating is potentially available under Diagnostic Code 5284 for other foot injuries, which requires actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, the Court has held that "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Here, because the Veteran has been diagnosed and granted service connection for cold injury residuals (characterized by the AOJ as trench foot), which is specifically listed in the Schedule, it would be inappropriate to rate his bilateral foot disabilities by analogy to other diagnostic codes.  More importantly, there is no indication in the evidence of record that the Veteran has lost the use of either foot, and he has never asserted that his cold injury residuals have resulted in loss of use of either foot.  Accordingly, the Board finds no higher rating could be assigned under these alternative diagnostic codes for the Veteran's cold injury residuals based on the evidence of record.

The Board notes that Note 1 to Diagnostic Code 7122 instructs to "[s]eparately evaluate... complications such as...peripheral neuropathy, under other diagnostic codes."  In this case, the Veteran was granted entitlement to service connection for peripheral neuropathy of each lower extremity in a separate October 2016 rating decision, which is not currently before the Board.  There is no evidence of any other, separate complications to evaluate under any other diagnostic code that are not used to support the 30 percent evaluations.  Thus, there are no other manifestations of the left and right foot cold injury residuals that warrant separate, compensable evaluations under other diagnostic codes.

In sum, the Board finds that the Veteran's cold injury residuals of the left and right foot are specifically listed in the rating schedule, specifically under Diagnostic Code 7122, and therefore rating by analogy is not appropriate.  The Board also finds that the Veteran is assigned the highest schedular disability ratings available under Diagnostic Code 7122 for his bilateral foot disabilities throughout the appeal period.  As such, the Board concludes that, throughout the appeal period, a disability rating in excess of 30 percent is not warranted for the Veteran's cold injury residuals of the left and right foot, and to this extent, his claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).


ORDER

Entitlement to service connection for peptic ulcer disease is granted.

Entitlement to a disability rating of 30 percent for cold injury residuals, left foot, prior to April 3, 2012, is granted, subject to the law and regulations governing the criteria for award of monetary benefits. 

Entitlement to a disability rating of 30 percent for cold injury residuals, right foot, prior to April 3, 2012, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a rating in excess of 30 percent for cold injury residuals, left foot, is denied.

Entitlement to a rating in excess of 30 percent for cold injury residuals, right foot, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


